  Case 1:17-cv-04883-FB Document 33 Filed 04/15/21 Page 1 of 3 PageID #: 661




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 Thomas P. Davis
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:17-cv-4883-FB
        -against-

 Nancy A. Berryhill


                        Defendant.
 ------------------------------------------------x

 Appearances:
 For the Plaintiff:                                  For the Defendant:
 CHRISTOPHER J. BOWES                                MARK J. LESKO
 Center for Disability Advocacy                      By Matthew Silverman
 Rights                                              United States Attorney’s Office
 100 Lafayette St.                                   271 Cadman Plaza East
 Ste. 304                                            7th Floor
 New York, NY 10013                                  Brooklyn, NY 11201


BLOCK, Senior District Judge:

       Plaintiff Thomas P. Davis obtained $140,055.00 in past-due benefits after

the Court vacated the Social Security Administration’s (“SSA’s”) denial of his

disability benefits claim. Pending is Attorney Christopher Bowes’s (“Bowes’s”)

motion for approval of a contingency fee agreement (“the Agreement”), which

provides that 25% of the plaintiff’s past due benefits award will be paid to counsel.

See ECF No. 29 at 12. The Court notes that the SSA has withheld $34,530.00 of
  Case 1:17-cv-04883-FB Document 33 Filed 04/15/21 Page 2 of 3 PageID #: 662




the plaintiff’s past due benefits to cover a possible fee award, and Bowes has

already been awarded $7,000.00 under the Equal Access to Justice Act (“EAJA”).

See ECF No. 27; ECF No. 29 at 21.

      Title 42, United States Code, Section 406(b) entitles prevailing plaintiffs in

Social Security actions to “reasonable [attorney’s] fee[s] [that are] not in excess of

25 percent of the total past-due benefits to which the plaintiff is entitled.” The

Supreme Court has held that 42 U.S.C. § 406(b)’s “reasonable fee” provision does

not prohibit the use of contingency fee agreements, so long as they do not provide

for a fee “in excess of 25 percent of the total past due benefits” and are

“reasonable.” See Gisbrecht v. Barnhart, 535 U.S. 789, 808-09 (2002). Courts in

the Second Circuit weigh three factors when assessing the reasonableness of a fee

agreement: (1) whether the proposed fee is below the 25% statutory maximum; (2)

whether the contingency fee agreement is the product of fraud or attorney

overreach; and (3) whether the requested amount is so large as to be a windfall to

the attorney. Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

      Here, Bowes requests a fee of $34,530.00, which is less than 25% of the

total benefits award, and there is no evidence that fraud induced the plaintiff to

enter into the Agreement. Thus, the only question is whether an award of

$34,530.00 for 37.4 hours of work (or $923.26/hour) would constitute a windfall. It

would. Recent caselaw suggests that Bowes commands a fee of $700 per hour, and
  Case 1:17-cv-04883-FB Document 33 Filed 04/15/21 Page 3 of 3 PageID #: 663




there is no reason why that sum is inadequate in this case. See Savage v. Comm’r

of Soc. Sec. Admin., No. 15-CV-5774, 2020 WL 3503218, at *2 (E.D.N.Y. Jun. 29.

2020) (holding that $700 hourly fee is “above market rate and comparable to other

awards that [Bowes] has received”) (quoting Almodovar v. Saul, No.16-CV-7419,

2019 WL 7602176, at *3 (S.D.N.Y. Oct. 4, 2019), adopted by 2019 WL 6207784

(S.D.N.Y. Nov. 21, 2019)). Bowes’s fee is reduced to $26,180.00.

      Moreover, the Court cannot deduct the $7,000.00 EAJA award from its final

award, since the statute requires that “the claimant’s attorney. . .refund to the

claimant the amount of the smaller fee.” Gisbrecht, 535 U.S. at 789. Accordingly,

Bowes shall be required to refund the $7000 he received under the EAJA.

                                   CONCLUSION
      The plaintiff’s motion for attorney’s fees is GRANTED IN PART. The

Commissioner of the SSA is ORDERED to disburse $26,180.00 to Bowes and the

remainder to the plaintiff. Upon receipt of these funds, Bowes is DIRECTED to

refund the $7000.00 awarded under the EAJA to the plaintiff.

      SO ORDERED.

                                               _/S/ Frederic Block__________
                                               FREDERIC BLOCK
                                               Senior United States District Judge

Brooklyn, New York
April 15, 2021
